Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-16, 18 and 20 in the reply filed on 01/06/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-16,18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20040062928.
Regarding claims 2, 16, 18 and 20, US20040062928 discloses a sintered supported polycrystalline diamond compact (PCD) having improved abrasion resistance properties is manufactured by A method for making a metal carbide supported polycrystalline diamond (PCD) compact having improved abrasion resistance properties, said method comprises the steps of: a) providing a cell assembly comprising: a body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction; and a support body disposed adjacent said body of diamond crystals, said support body comprising a mixture of a carbide of Group WB, VB, or VIB metal and at least a sintering binder-catalyst in an amount of about or less than 12  wt% of the total weight of the support body; and b) subjecting said cell assembly reaction to high pressure high temperature (HP/HT) conditions for a sufficient amount of time and at a sufficiently high temperature and high pressure to sinter said body of diamond crystals into a PCD layer and to bond said PCD layer to said carbide body( abstract, claim 1). The weight ratio of the coarse fraction to the fine fraction of said body of diamond crystals ranges from about 90:10 to 60:40 and the fine fraction of diamond crystals ranges in size from about 1 to 25 micron (claims 1 and 2). 
The HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar( claim 7). The order of temperature and pressure being that which is normally used in the manufacture of conventional PCD and the binder catalyst migrates from the substrate into the diamond powder and acts as a binder-catalyst to effect diamond-to-diamond bonding in the layer and also serves to bond the diamond layer to the substrate. The sintering process also serves to bond the disc to the substrate ([0024]).
The reference discloses that the sintering of polycrystalline diamond (PCD) compacts or supported compacts, the catalyst metal may be provided in a pre-consolidated form disposed adjacent the crystal particles. For example, the metal catalyst may be configured as an annulus into which is received a cylinder of abrasive crystal particles, or as a disc which is disposed above or below the crystalline mass. Alternatively, the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles, or as a cemented metal carbide or carbide molding powder which may be cold pressed into shape and wherein the cementing agent is provided as a catalyst or solvent for diamond recrystallization or growth. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed([0006] and [0017]). The cemented metal carbide substrate or support is conventional in composition and, thus, may be include any of the Group IVB, VB, or VIB metals, which are pressed and sintered in the presence of a binder of cobalt, nickel or iron, or alloys thereof. In one embodiment, the metal carbide is tungsten carbide. In one embodiment of the invention, the binder/catalyst/sintering .aid is Co([0018]).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 3, the body of diamond crystals comprising a mixture of about 60 wt % to about 90 wt. % of a coarse fraction having an average particle size ranging from about 15 to 70 micron and a fine fraction having an average particle size of less than about one half of the average particle size of the coarse fraction (claim 1).
Regarding claims 4-6, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 7-8 and 10-11, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 9, the sintering binder-catalyst in an amount of about or less than 12 wt% of the total weight of the support body (clam 1 and abstract).
Regarding claims 12-13, The reference discloses that the metal catalyst, or solvent as it is also known, may be provided in a powdered form and intermixed with the abrasive crystalline particles. Typically, the metal catalyst is selected from cobalt, iron, or nickel, or an alloy or mixture thereof, but other metals such as ruthenium, rhodium, palladium, chromium, manganese, tantalum, copper, and alloys and mixtures thereof also may be employed([0006] and [0017]). , Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 14, the HP/HT processing conditions comprising sintering of said body of diamond crystals for about 3 to 120 minutes at a temperature of at least 1000 oC. and a pressure of at least 20 Kbar( claim 7).Since the PCD is made in a cell, thus there is a cell pressure inherently. Therefore the teaching of at least 20Kbar would include a range that make the cell pressure of at least 7.5MPa.
 Regarding claim 15, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8297382. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. 
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9315881. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 9459236. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9932274. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10508502. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10507565. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No.8158258. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No.10703681. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.8616306. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2 – 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8727046. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 7866418. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 12,14-16 and18-22 of U.S. Patent No. 10961785. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
Claims 2-16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18, 20-21, 23-24 and 27 of copending Application No. 16667098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the applications disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 - 18, 20 - 21, 23-24, and 26 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17183478(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the applications disclose a polycrystalline diamond compact with substantial similar structure and properties. The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731